Case 1:19-cv-01006-JDW Document 230 Filed 12/31/20 Page 1 of 2 PageID #: 20148




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

 PACT XPP SCHWEIZ AG

                   Plaintiff,              C.A. No. 19-1006-JDW

       v.                                  JURY TRIAL DEMANDED
 INTEL CORPORATION

                   Defendant.



     JOINT STIPULATION AND ORDER OF VOLUNTARY DISMISSAL WITH
                  PREJUDICE PURSUANT TO RULE 41(a)




                                      1
Case 1:19-cv-01006-JDW Document 230 Filed 12/31/20 Page 2 of 2 PageID #: 20149




       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff PACT XPP Schweiz AG

(“PACT”) and Defendant Intel Corporation (“Intel”), by and through their counsel, hereby

stipulate and agree that all claims and counterclaims related to U.S. Patent No. 8,301,872 (the

“’872 patent”) shall be dismissed with prejudice, with each party to bear all its own associated

attorneys’ fees and costs related to the ’872 patent, consistent with a written Dismissal Agreement

and Release signed by the parties on December 23, 2020. This dismissal does not extend to any

other patent asserted in this action and will have no issue preclusion effect for PACT’s claims

against any parties other than Intel. The Court retains jurisdiction to enforce the Parties’ written

Dismissal Agreement and Release, and consistent with that agreement, this dismissal is not

admissible for any purpose unrelated to enforcement of the Dismissal Agreement and Release.



 /s/ Jack B. Blumenfeld___________                   /s/_Brian E. Farnan_____________
 Jack B. Blumenfeld (#1014)                          Brian E. Farnan (Bar No. 4089)
 Brian P. Egan (#6227)                               Michael J. Farnan (Bar No. 5165)
 Morris, Nichols, Arsht & Tunnell LLP                FARNAN LLP
 1201 North Market Street                            919 North Market Street, 12th Floor
 P.O. Box 1347                                       Wilmington, DE 19801
 Wilmington, DE 19899                                Telephone: (302) 777-0300
 jblumenfeld@mnat.com                                Facsimile: (302) 777-0301
 began@mnat.com                                      bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com


 Attorneys for Defendant Intel Corporation           Attorneys for Plaintiff PACT XPP SCHWEIZ
                                                     AG

December 31, 2020


SO ORDERED this ____ day of _______, 202__

                                                                 ____________________________
                                                                  The Honorable Joshua D. Wolson




                                                 2
